Citation Nr: 0730609	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  04-33 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to service connection for a right shoulder 
disability.
 
2.	Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. R. Weaver



INTRODUCTION

The veteran served on active duty from March 1942 to October 
1945.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2003 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, that denied service 
connection for a right shoulder condition and from an April 
1989 rating decision that denied service connection for 
bilateral hearing loss.

In a Statement of the Case issued in July 2004, the RO stated 
that the veteran's claim for service connection for bilateral 
hearing loss could not be reopened because: 1) the claim had 
been previously denied in a rating decision dated April 1989 
and that decision became final when the veteran failed to 
appeal within one year; and 2) the veteran had not presented 
"new and material" evidence necessary for the RO to review 
that decision.  

Upon thorough review of the record, however, the Board finds 
that new and material evidence is not required to review the 
veteran's claim for service connection for bilateral hearing 
loss.  Service connection for bilateral hearing loss was 
denied in an April 1989 decision.  The veteran subsequently 
submitted an October 1989 VA Form 1-9, Appeal of Board of 
Veterans Appeals, which indicated that he took issue with the 
RO decision and petitioned the Board for relief.  On that 
form, the veteran stated, "in the aircraft incident both ears 
were affected, the left more so than the right."  While the 
RO interpreted that statement as a disagreement with the 
noncompensable rating assigned for a left tympanic membrane 
perforation, the Board finds that statement to be a 
disagreement with the denial of service connection for 
bilateral hearing loss.  In a July 1990 VA Form 1-646, 
Statement of Accredited Representative in Appealed Case, and 
a November 1990 Informal Hearing Presentation, the veteran's 
representative continued to express disagreement with the 
denial of service connection for bilateral hearing loss.  
Therefore, the Board finds that a timely  notice of 
disagreement was filed to the April 1989 rating decision 
denial of service connection for bilateral hearing loss.  
Thus, the July 2004 statement of the case was, in fact, a 
statement of the case to fulfill the VA obligation due to 
that notice of disagreement.  The veteran perfected the 
appeal in August 2004.  Therefore, the issue on appeal is 
entitlement to service connection for bilateral hearing loss.

The issue of entitlement to service connection for bilateral 
hearing is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


FINDING OF FACT

There is no medical diagnosis of any right shoulder 
disability.


CONCLUSION OF LAW

The criteria for service connection for a right shoulder 
disability have not been met.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in March 2003, June 2003, 
and February 2004; and a rating decision in April 2003.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the 
adjudication in the July 2004 statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  A medical examination is not necessary in this 
case because no current right shoulder disability is shown.  
38 C.F.R. § 3.159(c)(4).  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law. 

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247 (1999); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  The determination is 
based on an analysis of all the evidence of record and 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999).  Congress has specifically 
limited entitlement to service-connected benefits to cases 
where there is a current disability.  In the absence of proof 
of a present disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The veteran claims that he has limited reach and mobility in 
his right shoulder that is the result of injuries he 
sustained in a car accident in January 1945.  The Board has 
thoroughly reviewed the veteran's service and reserve medical 
records dated from 1945 to 1961 and his VA medical records 
dated from 1996 to 2004.  Those records, however, are devoid 
of any evidence showing that the veteran has a current 
disability in his right shoulder or that his right shoulder 
was injured during service.  On the contrary, medical 
treatment records dated January 1945, a VA medical report 
dated January 1989, and a rating decision issued February 
1991 all demonstrate that veteran suffered a severe acromio-
clavicular joint sprain to his left shoulder as a result of 
the car accident.  The medical evidence of record does not 
show any diagnosed right shoulder disability.  Hence, because 
the weight of the credible evidence demonstrates that the 
veteran does not have a current diagnosis or pathology of a 
right shoulder, the Board must deny the claim.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

Service connection for a right shoulder disability is denied.


REMAND

The veteran claims that he has bilateral hearing loss that 
resulted from injuries he sustained to his eardrums during an 
aircraft accident in November 1942 and acoustic trauma that 
was incidental to his duties as a B-26 pilot.  Alternatively, 
the veteran's representative asserts that the veteran's 
hearing loss was caused by chronic otitis media that was 
diagnosed during service. 

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  A medical 
examination or opinion is necessary to make a decision on a 
claim if all of the lay and medical evidence of record (1) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).

Here, the competent evidence suggests that the veteran has 
bilateral hearing loss that meets VA criteria.  A VA 
audiology examination conducted in January 1989 shows that 
the veteran had thresholds for the frequencies of 1000, 2000, 
3000 and 4000 Hertz at 45, 45, 55, and 35 in his right ear 
and 35, 55, 50, and 45 in his left ear.  The competent 
evidence also shows that during service the veteran suffered 
a punctured eardrum in an aircraft accident in November 1942, 
was treated for a recurrence of that injury in July 1943, 
served as a pilot with frequent exposure to high levels of 
aircraft noise, and was treated for chronic otitis media in 
1942, 1943, and 1944 during his service.  

Based on these facts, the Board finds that remand for an 
audiological examination and a medical opinion regarding the 
etiology of the veteran's hearing loss is in order.  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the veteran for a VA 
audiological examination.  The 
examiner should express an opinion 
as to whether it is at least as 
likely as not (50 percent or more 
probability) that bilateral hearing 
loss was caused by injuries to the 
eardrums, noise exposure, or chronic 
otitis media during the veteran's 
service.  The claims folder must be 
made available to the medical 
reviewer and the report should note 
review of the claims folder.

2.	Then, readjudicate the veteran's 
claim for service connection for 
hearing loss.  If the benefit sought 
on appeal remains denied, issue a 
supplemental statement of the case 
and allow the appropriate period of 
time for response.  Thereafter, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans 


Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



______________________________________________
HARVEY P. ROBERTS 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


